Citation Nr: 0810783	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  00-14 180A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to service connection for a right hip 
disorder.

3.  Entitlement to service connection for a right lower 
extremity disorder.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1981 to 
December 1981.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the claims.  

The veteran provided testimony before a Decision Review 
Officer (DRO) at the RO in November 2007.  A transcript of 
the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that she is afforded 
every possible consideration.  Such development would ensure 
that her due process rights, including those associated with 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007), are met.  

As an initial matter, the veteran submitted a VA Form 21-4142 
in April 2003, which provided her authorization and consent 
to the release of records from Dr. G. Kapu.  Records from 
this private physician have been associated with the claims 
folder.  The Board notes that in the comments section of the 
VA Form 21-4142, the veteran indicated that she had been 
admitted by Dr. Kapu to Anson General Hospital for problems 
with her lower spine, as well as problems with diabetes.  She 
further provided the address for this facility.  Despite the 
veteran's submission of this form, there is no indication 
upon review of the claims folder that the RO has attempted to 
obtain treatment records from this facility.  On remand, the 
RO/AMC should attempt to obtain the veteran's complete 
treatment records from Anson General Hospital.  

Secondly, the veteran reported receiving treatment at the VA 
outpatient clinic in Abilene, Texas, for problems with her 
low back, right hip, and right lower extremity.  See November 
2007 hearing transcript.  Review of the claims folder reveals 
that it is devoid of any VA treatment records.  On remand, 
the RO/AMC should obtain the veteran's complete VA treatment 
records.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
veteran's complete treatment records from 
Anson General Hospital.  

2.  Obtain the veteran's complete 
treatment records from the VA outpatient 
clinic in Abilene, Texas.  

3.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature, extent, onset and etiology of 
any low back, right hip and right lower 
extremity disability found to be present.  
The examiner should diagnose all low 
back, right hip and right lower extremity 
disabilities.  The claims folder should 
be made available to and reviewed by the 
examiner.  All indicated studies should 
be performed and all findings should be 
reported in detail.  The examiner should 
opine as to whether it is at least as 
likely as not that the veteran's low 
back, right hip and right lower extremity 
disabilities had their onset during 
service.  In doing so, the examiner must 
acknowledge the lay evidence regarding a 
continuity of symptomatology since 
service.

The examiner should also opine as to 
whether any low back, right hip or right 
lower extremity disability found to be 
present was caused or aggravated by her 
service-connected residuals of a left 
foot injury.  

The rationale for any opinion expressed 
should be provided in a legible report.  

4.  Thereafter, readjudicate the claims.  
If the benefits sought on appeal are not 
granted, issue an updated supplemental 
statement of the case (SSOC) and give the 
veteran and her representative an 
appropriate amount of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).


_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

